Title: Francis Coffyn to the American Commissioners, 23 May 1778
From: Coffyn, Francis
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honored Gentlemen
Paris 23 May 1778
I take the liberty to enclose a Copy of the Memoire I made last year at the request of M. Carmichael on the advantages the port of Dunkirk offers to the American Trade. I Submit to your Superiour Judgement to decide weither my Ideas may contribute to extend the Commerce and navigation of the United States, and to take [torn: such?] Steps as may answer that purpose; if I have been difficient in any points on which you would desire an illucidation, before my departure next thursday, I beg you would favour me with your commands, which shall be punctually obey’d, as my sole aim is to render America all the Service in my power; but whereas the priviledges the inhabitants of Dunkirk enjoy, might create Jealousy with those of the other ports, I humbly beg you would not communicate my informations to any one person in this Country as that might cause a prejudice to those advantages in the continuation of which the people in America are as much interested as the Inhabitants of said place, as they may be Suply’d from thence which [with] Such articles as cannot be procured in this kingdom. I have the honnor to remain with due respect Honored Gentlemen your most obedient and most devoted Servant
Frans. Coffyn
